Citation Nr: 0609533	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the United States Armed Forces in the Far East.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This matter was previously before the Board in January 2005, 
wherein it was remanded for additional development.  The 
matter is now returned to the Board for appellate review.


FINDING OF FACT

The appellant's spouse did not have verified active military 
service with the 
U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in October 2003, as well as by 
the discussions in the February 2003 decision letter, the 
June 2003 Statement of the Case (SOC), and the August 2003, 
July 2004, August 2004, and December 2005 Supplemental 
Statements of the Case (SSOC).  The appellant was told of 
what was required to substantiate her claim, of her and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  These documents, read as a whole, fulfilled the 
essential purposes of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

The Board is cognizant of the recent decision in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  In that decision, it was 
held that VA had failed to show that a reasonable person 
could have expected to understand from the notice provided 
that the claimant needed to submit evidence that the decedent 
had valid military service, or that the claimant was 
ineligible for VA benefits as a matter of law.  In this case, 
the RO's June 2003 SOC and August SSOC clearly set forth the 
requisite evidence, as defined in 38 C.F.R. § 3.203, and 
notified the appellant that there was no legal merit to her 
claim.  Accordingly, the Board finds that the notice 
requirements in this case, as elucidated in Pelea, have been 
met.

Since the appellant's claim is denied on the grounds that she 
has not met the basic eligibility requirements for VA death 
benefits, as discussed herein, there are no other potential 
issues that would warrant additional notice.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

The appellant's claim for VA benefits was initially 
adjudicated by the RO in February 2003.  To any extent that 
the appellant was not provided adequate VCAA notice prior to 
the initial adjudication of her claim, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  The 
appellant has pointed to no such prejudice in this case.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The appellant has not identified any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As this case hinges on a legal matter, 
there is no reasonable possibility that a medical opinion 
would substantiate the appellant's claim.  There is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  See VAOPGCPREC 5-04.  As 
such, it is not prejudicial to the appellant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Eligibility for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's spouse's dates of active service 
with the U.S. Armed Forces in March 1979.  Correct 
identifying information for the appellant's spouse was used 
in the request, including his correct middle initial and 
service number.  The NPRC responded in April 1979 with the 
following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

A VA Memorandum of the RO dated in March 2004, shows that 
information sent to the U.S. Army Reserve Personnel Command 
in St. Louis, Missouri, for certification of the appellant's 
spouse's service, included his name and service number.  This 
identifying information was consistent with that as set forth 
in the prior request for verification of the appellant's 
spouse's dates of active service with the U.S. Armed Forces.

The record had contained evidence unrelated to the alleged 
veteran's service, which documented service for an individual 
with a similar name as the appellant's spouse, with the 
middle name as the only difference.  However, March 2004 and 
June 2004, the NPRC provided information which made it clear 
that there were two separate individuals with similar names 
and that the one whose service had been verified was not that 
of the appellant's spouse.  The two individuals had separate 
service numbers. 

An additional response from the NPRC dated in March 2005 
shows that an inquiry was made to the U.S. National Archives 
and Records Administration (NARA) for the possible discovery 
of additional information which would assist in the 
verification of the service of the appellant's spouse.  NARA 
responded, in an e-mail received in September 2005, that they 
were unable to locate any possible references to the 
appellant's spouse in their Philippine Archives Collection. 

VA is bound by the determination of the service department, 
in this case communicated by the NPRC.  As this office has 
not verified the appellant's spouse's active military service 
with the U.S. Armed Forces, the appellant is ineligible for 
VA benefits.  Therefore, the appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Basic eligibility requirements for VA benefits having not 
been met, the claim is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


